Citation Nr: 1540588	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to April 1, 2015.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied a rating in excess of 50 percent for PTSD.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

In July 2013, the testified during a Board hearing before the undersigned Veterans Law Judge; a copy of the transcript is of record.

In December 2014, the Board remanded the matter for additional development.  Thereafter, in April 2015, the RO granted a rating of 70 percent, effective April 19, 2010, and a rating of 100 percent, effective April 1, 2015.  As the assignment of a 100 percent rating reflects a full grant of the benefit sought on appeal for the period dating from April 1, 2015, the Board has recharacterized the matter remaining on appeal as reflected on the title page.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system. 


FINDING OF FACT

In May 2014, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for a rating in excess of 50 percent for PTSD, prior to April 1, 2015.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to a rating in excess of 50 percent for PTSD prior to April 1, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

As noted above, in December 2014, the Board remanded the Veteran's claim for entitlement to a rating in excess of 50 percent for PTSD.  On remand, in an April 2015 rating action, the RO granted a 70 percent rating for PTSD from April 19, 2010.  Following notification of such rating action, in a May 2015 signed statement, the Veteran indicated that he was satisfied with a 70 percent rating for PTSD and wished to withdraw his appeal.

Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to the matter of entitlement to a rating in excess of 50 percent for PTSD prior to April 1, 2015.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it must be dismissed.



ORDER

The appeal as to the claim for a rating in excess of 50 percent for PTSD, prior to April 1, 2015, is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


